Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the 103 Rejection:  Applicant argues that Tuukkanen and Zagajac, taken alone or in combination, fail to disclose all of the elements of the claims.  Examiner disagrees to the applicant’s argument.
Regarding the independent claims (claims, 1, 17, 31 & 38) features, Applicant argues that Zagajac fails to teach “gathering, by the processor of the vehicle, the type of data at the specific location while the vehicle is in the indicated vehicle condition”.  Examiner disagrees.
Zagajac teaches at paragraph [0043] thru [0052] that each vehicle continuously generates data from sensors which senses the condition in different parts of the engine, cabin and vehicle as a whole (see at least [0052]) with GPS position data recorded at predetermined intervals (see at least [0048]).  The data are gathered and sent to the server based on the server’s request (see at [0048]) which meets the scope of “gathering, by the processor of the vehicle, the type of data at the specific location while the vehicle is in the indicated vehicle condition”.
Tuukkanen disclosed the claimed invention except for “gathering, by the processor of the vehicle, the type of data at the specific location while the vehicle is in the indicated vehicle condition” which Zagajac does.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art (See MPEP 2143.01).  Thus, the claimed rejection under 103 still remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 5-7, 17-19, 21-23, 31-33 & 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuukkanen (20190017836) in view of Zagajac (20170032589). 
With regard to claim 1, Tuukkanen discloses a method for obtaining sensor data from a vehicle (road data gather by an autonomous vehicle, see at least [0070]), comprising:
receiving, in a processor of the vehicle, a data gathering request from a data agency server, wherein the data gathering request indicates a type of data and a specific location at which to gather the type of data and the data gathering request indicates a first attribute of collection indicating a type of wireless connection to establish to send gathered data (apparatus 401 in communication with a remote server 495 for gathering data at specific location, wherein the data indicated a type of data and the specific location, see at least [(0064)-[0089]), and a type of wireless connection, see at least (093]-(0095]); and 
sending, by the processor of the vehicle, gathered data to the data agency server via wireless communication established using the type of wireless connection (see at least [0091]-[0101]+), 
Tuukkanen fails to teach gathering the type of data at the specification location, and the vehicle condition while the vehicle in the indicated vehicle condition. 
Zagajac discloses a distributed vehicular data management system (see the abstract). The system includes vehicle which gather the type of data at the specification location, and the vehicle condition and send the data to the server (see at least [0043]-[0052]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tuukkanen by including to gathering the type of data at the specification location, and the vehicle condition while the vehicle in the indicated vehicle condition as taught by Zagajac for increasing the efficiency of communication of the data to remote location. 

With regard to claim 2, Tuukkanen teaches driving, by the processor of the vehicle, the vehicle from a current location to the specific location in response to receiving the data gathering request (see at least [0101]+). 

With regard to claims 3 & 5, Zagaiac teaches that the data gathering request further indicates a third attribute of collection which indicates a sensor to use in gathering the type of data (see at least [0052]-[0053]+). 

With regard to claim 6, Tuukkanen teaches that the attribute of collection indicates a time or duration for gathering the type of data (see at least [0099]+). 

With regard to claim 7, Tuukkanen teaches that the type of data is data not associated with driving operations of the vehicle (see at least [0093]-[0097]). 

With regard to claims 17, 31 & 38, Tuukkanen discloses a system on-chip for use in a vehicle (road data gather by an autonomous vehicle, see at least [0070]), comprising:
receiving, in a processor of the vehicle, a data gathering request from a data agency server, wherein the data gathering request indicates a type of data and a specific location al which to gather the type of data and the data gathering request indicates a first attribute of collection indicating a type of wireless connection to establish to send gathered data (apparatus 407 in communication with a remote server 495 for gathering data al specific location, wherein the data indicated a type of data and the specific location, see at least [0084]-[0089]+, and a type of wireless connection, see at least [0093]-[0095]); and 
sending, by the processor of the vehicle, gathered data to the data agency server Via Wireless communication established using the type of wireless correction (See at least [0101]- [0107]+). 
Tuukkanen fails to teach gathering the type of data at the specification location, and the vehicle condition while the vehicle in the indicated vehicle condition. 
Zagajac discloses a distributed vehicular data management system (see the abstract). The system includes vehicle which gather the type of data at the specification location, and the vehicle condition and send the data to the server (see at least [0043]-[0052]+). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tuukkanen by including to gathering the type of data at the specification location, and the vehicle condition while the vehicle in the indicated vehicle condition as taught by Zagajac for increasing the efficiency of communication of the data to remote location. 

With regard to claims 18, 32 & 39, Tuukkanen teaches driving, by the processor of the vehicle, the vehicle from a current location to the specific location in response to receiving the data gathering request (see at least [0100]+),

With regard to claims 19, 21, 33, 35, 40 & 42, Zagaiac teaches that the date gathering request further indicates a third attribute of collection which indicates a sensor to use in gathering the type of data (see at least [0052]-[0053]+). 

With regard to claims 22, 36 & 43, Tuukkanen teaches that the third attribute of collection indicates a time or duration for gathering the type of data (see at least [0099]+), 

With regard to claim 23, 37 & 44, Tuukkanen teaches that the type of data is data not associated with driving operations of the vehicle (see at least [0093]-[0097]+).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ashton (9922469) discloses a system receiving data of traveling parameters distributions, wherein the data represents the vehicles’ identify, type of vehicle, and condition of the vehicle (see the summary).
Thacher (20100228856) discloses a central control system communicates with multiple mobile device for collecting traffic related data (see the abstract).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662